Citation Nr: 1035167	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-37 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1980 to August 1980 
and from May 1999 to July 1999.  The Veteran also had various 
periods of active duty for training (ADT) and inactive duty for 
training (IDT) as a member of the Michigan Air National Guard 
(ANG).

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the RO in 
Detroit, Michigan.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a May 2010 hearing that was held at the RO.


FINDING OF FACT

Tinnitus is not etiologically related to qualifying active 
service.


CONCLUSION OF LAW

The Veteran's tinnitus was not incurred in or caused by active 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303. 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.  

In March 2006 the Veteran was sent a letter that explained what 
the evidence needed to show in order to establish service 
connection for a claimed disability.  The letter also described 
VA's duty to assist the Veteran with obtaining evidence in 
support of his claim.  The Veteran was sent a second letter, also 
in March 2006, which explained the general manner whereby VA 
assigns disability ratings and effective dates for service 
connected disabilities.  Both of these letters were sent to the 
Veteran prior to the initial adjudication of his claim.

In addition to its duties to assist the claimant, VA also must 
make reasonable efforts to assist him or her in obtaining the 
evidence that is necessary in order to substantiate his or her 
claim for, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has of record evidence including service treatment records, 
private treatment records, lay statements, and a transcript of 
the Veteran's testimony at the May 2010 hearing.  The Veteran was 
afforded a VA examination in connection with this case.

For the reasons set forth above, the Board finds that VA met its 
obligations pursuant to the VCAA in this case.

II.  Service connection

The Veteran contends that he has tinnitus that was caused by his 
military service, specifically, his exposure to jet engine noise 
while performing his ANG duties.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed after 
discharge if all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

In the context of Reserve or National Guard service, active 
military service is defined to include any period of ADT in which 
the individual was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of IDT 
during which the individual was disabled by an injury that was 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident occurring during such training.  38 U.S.C.A. § 101(24).  

The Veteran's entrance examination did not reflect that he had 
any hearing problems.  Service treatment records indicate that 
the Veteran was in the hearing conservation program and was 
required to use hearing protection while performing duty.  In 
December 1993 at his occupational physical the Veteran complained 
of ringing and muffled hearing after firing a firearm in November 
1993 during off duty hours.  A significant change in the 
Veteran's hearing at 6000 Hertz in the Veteran's left ear was 
then noted.  A treatment note indicates that while the Veteran's 
audiogram was within normal limits he had high frequency hearing 
loss in the left ear that developed after firing a gun on 
November 15, 1993 during off duty hours.  At Hearing Conservation 
Examinations in May 1995 and in January 1996 the Veteran denied 
experiencing ringing in his ears.  

The Veteran had a VA hearing examination in July 2007.  At that 
time the Veteran complained of constant bilateral tinnitus.  This 
was worse in the Veteran's left ear; tinnitus in the right ear 
was somewhat periodic.  The Veteran described the sound as being 
like the buzzing of an electrical power line.  He dated his 
tinnitus to the mid 1990s after returning from a deployment to 
Kosovo.  The tinnitus caused the Veteran to have difficulty 
understanding others in competing noise and to have difficulty 
sleeping.  

The Veteran reported that he was exposed to military noise from 
artillery and aircraft while working as a cannon crewman and then 
as an aircraft mechanic in the ANG.  When not performing ANG 
duties, the Veteran worked as a civilian ANG technician aircraft 
mechanic from 1989-2000 and thereafter worked in an 
administrative position.  The Veteran denied recreational firearm 
use.  He used hearing protection when he used power tools.

The VA examiner opined that the Veteran's tinnitus occurred 
because of the incident when the Veteran shot firearms off duty 
in 1993, at which time there was also concomitant left ear 
hearing loss at 6000 Hertz.

On his VA form 9 the Veteran contended that he was exposed to 
loud noise from military aircraft as part of his duties as a 
member of the ANG and as an ANG technician.  He wrote that he 
denied experiencing ringing in his ears at his examinations in 
1995 and 1996 because he was not experiencing tinnitus at those 
times because it came and went.  Additionally, he was unfamiliar 
with what tinnitus was.  

A private treatment record indicates that the Veteran reported to 
his audiologist that he was exposed to military noise.

At the May 2010 hearing that was held at the RO, the Veteran 
explained that the engine noises from the jet planes that he 
worked on in the ANG were very loud.  While he usually used 
hearing protection, at times he removed his hearing protection in 
the course of performing his duties.  He submitted lay statements 
from former co-workers who agreed that sometimes it was necessary 
to remove the hearing protection in order to accomplish a 
particular task and that, when deployed, there was not always 
access to hearing protection. The Veteran denied any recreational 
noise exposure and indicated that he had only discharged a 
firearm twice.  Based on his years of service in the ANG, he 
estimated his actual time on the flight line to have totaled two 
years.  

In his testimony the Veteran dated the onset of his tinnitus to 
1996 or 1997, at which time the ringing became more constant.  He 
explained that he concealed his tinnitus from the ANG because he 
thought that this would influence his job assignments.  He 
reported that he was afraid to admit to ringing in his ears 
because he believed that he might have been removed for duty on 
the flight line if that was in fact the case.  However, he 
testified that he did have intermittent tinnitus at those times.  
He reiterated that jet engines are very loud.

On review of the evidence above, the Board finds it is at not at 
least as likely as not that the Veteran's tinnitus was due to a 
disease or injury that occurred during his service.   

As noted in the introduction, the Veteran's active service was 
from April 1980 to August 1980 and from May 1999 to July 1999.  
The onset of ringing in the ears is first documented in December 
1993, between the two periods of active service.  The Veteran has 
not asserted, and the evidence does not show, that his tinnitus 
began during the period from April 1980 to August 1980.  

The Veteran denied ringing in the ears in ANG hearing 
conservation examinations in May 1995 and in January 1996 
because, per his statements, such symptoms were recurrent rather 
than chronic and because he did not want to jeopardize his career 
on the flightline in the ANG. The Veteran testified that the 
current tinnitus became manifest in the period 1996-1997 when the 
disorder became more constant.      

The Veteran is competent to testify in regard to the onset and 
continuity of symptomatology.  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board 
concludes that any tinnitus prior to January 1996 was 
intermittent rather than chronic, and that chronic tinnitus began 
during the period 1996-1997 as per the Veteran's testimony in 
conjunction with the medical documentation cited above.

The Veteran's active service was from April 1980 to August 1980 
and from May 1999 to July 1999.  Thus, onset of tinnitus during 
the period 1996-1997 was well outside the Veteran's active 
service dates and the Board must resolve whether the disorder is 
due to acoustic trauma during ADT or IDT. 

It appears from the record that the Veteran was exposed to engine 
noise as a civilian aircraft maintenance technician with the ANG 
from 1989-2000.  This is a much greater window of exposure to 
acoustic trauma than his self-estimated two years of flight line 
duty associated with actual ADT or IDT.  The Board notes in that 
regard that occupational injuries as a civilian technician with 
the armed services, to include the Reserve Component, are not 
considered to be injuries for which service connection can be 
granted by VA.  

The audiologist who reviewed the claims file opined that the off-
duty firearms discharge in 1993, rather than exposure to engine 
noise, caused the Veteran's tinnitus because it was concurrent 
with a documented loss of hearing acuity, and the Veteran himself 
agreed at the time that the firearms discharge was the cause of 
the then-current ringing in his ears.  There is no competent 
medical opinion showing etiology of tinnitus to engine noise; at 
any rate, the Veteran is shown to have had more cumulative 
exposure to engine noise in his civilian occupation than in his 
ADT or IDT.        
 
The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.

ORDER

Service connection for tinnitus is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


